ACCEPTED
                                                                                                    01-15-00092-CV
                                                                                         FIRST COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                                6/9/2015 3:34:15 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                             CLERK



                         IN THE COURT OF APPEALS
                  FOR THE 1ST DISTRICT, AT HOUSTON, TEXASFILED IN
                        CAUSE NUMBER 01-15-00092-CV 1st COURT OF APPEALS
                                                        HOUSTON, TEXAS
                                                                            6/9/2015 3:34:15 PM
                              LYNNE M. JUREK, APPELLANT                     CHRISTOPHER A. PRINE
                                                                                    Clerk
                                                     V.

                       JEFFREY S. SHANNON, II, APPELLEE
                      Appealed from the 312TH Judicial District Court
                                       of Harris County, Texas



           AMENDED MOTION TO VOLUNTARY DISMISS APPEAL

        Appellant Lynne M. Jurek asks the court to dismiss this appeal as she no

longer wishes to pursue the same. This request for voluntary dismissal is made

pursuant to TRAP 42.1.

                                                  Respectfully submitted,

                                                  THE JUREK LAW GROUP, PLLC

                                            By: /s/Lynne M. Jurek
                                                Lynne M. Jurek
                                                State Bar ID Number: 11059250
                                                Email: lmjurek@jureklaw.com
                                                363 N. Sam Houston Parkway, E. Suite 1100
                                                Houston, Texas 77060
                                                Telephone: (713)230-8233
                                                Facsimile: (713)230-8654

                                                  ATTORNEY FOR APPELLANT


                                                                                            Pg. 1
01-15-00092-CV – Appellant’s voluntary motion to dismiss appeal.
                                 CERTIFICATE OF SERVICE


     I certify that on June 2, 2015 a true and correct copy of Appellant’s Amended
Voluntary Motion to Dismiss was served by email on Pro Se Appellee, Jeffrey S.
Shannon at jeff.rocktek@gmail.com.


                                                  /s/Lynne M. Jurek
                                                  Lynne M. Jurek




                                                                              Pg. 2
01-15-00092-CV – Appellant’s voluntary motion to dismiss appeal.